Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Suzuki (US 2003/0116849). 
Regarding claim 1, Holcomb teaches a Ti-Nb alloy sputtering target having a composition consisting of Nb in an amount of 0.1 to 30 at%, the remainder being Ti and unavoidable impurities [0020], and an oxygen content of the Ti Nb alloy sputtering target is 400 wtppm or less [0023]. 
Holcomb does not teach a variation in the oxygen content is within 20%.
Suzuki directed to a Ti-Al alloy target teaches a variation in the oxygen content is within 20% (pg. 6. Table 1). 

Regarding claim 14, Holcomb teaches a purity is 4N or higher [0023].  
Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Fujioka (JP 2003-171759). 
Regarding claim 3, Holcomb teaches a ti-nb sputtering target having a composition consisting of Nb in an amount of 0.1 to 30 at%, and the remainder being Ti and unavoidable impurities, an oxygen content is 400 wtppm or less [0023]. 
Holcomb does not teach a Vicker's hardness is 400 Hv or less, and a variation in the Vicker's hardness is within 10%.  
Fujioka directed to a niobium target teaches a Vicker's hardness is 400 Hv or less, and a variation in the Vicker's hardness is within 10% ([0076], Abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardness of the target of Holcomb by providing a Vicker's hardness is 400 Hv or less, and a variation in the Vicker's hardness is within 10%, as taught by Fujioka, because it would reduce the occurrence of abnormal discharge at the time of sputtering increasing the yield of production (Abstract).  
Regarding claim 11, Holcomb teaches a purity is 4N or higher [0023].  
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Tamura (US 6,024,852).

Holcomb does not teach a surface roughness. 
Tamura directed to a Ti target and its alloys (col. 1, ln. 30-37) teaches modifying the surface of a sputtering target to provide a surface roughness Ra of 1.0 microns or less (0.01 um or below) because it would reduce particle generation during sputtering(col. 1, ln. 20-25)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the variation in oxygen of the target of Holcomb by providing a surface roughness Ra of 0.5 microns or less, because it would reduce particle generation during sputtering (col. 1, ln. 20-25). 
Regarding claim 6, Holcomb teaches wherein a purity is 4N or higher [0023].  
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Arima as applied to claims 5 and 6 in view of Michaluk (US 6,893,513).
Regarding claims 7 and 10, Holcomb teaches forming the sputtering target my vacuum arc melting tantalum or ti-nb alloy but is silent as to the density of the ingot. 
Michaluk teaches vacuum arc melting tantalum produces a fully dense malleable target. As Holcomb teaches vacuum arc melting to produce an ingot the Examiner takes the position that fully dense sputtering target would be created by the method of Holcomb and Michaluk.  Therefore Michaluk teaches a sputtering target has a relative density is 99.9% or higher (fully dense, col. 4, ln. 45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Holcomb by providing the sputtering target has a relative density of 99.9% or higher, as taught by Michaluk because it would produce a fine grain structure and uniform texture (col. 2, ln. 18). 



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Shimizu (US 5,224,534). 
Regarding claim 8, Holcomb teaches a method of producing a Ti-Nb alloy sputtering target by vacuum arc melting [0010] and subjecting an obtained Ti-Nb alloy ingot to plastic working into a target shape.  
However, Holcomb does not teach the method comprising the steps of: preparing a Ti material having a thickness from 1 mm to 5 mm and an equal side length from 10 mm to 50 mm and a Nb material having a thickness from 0.5 mm to 2 mm and a width from 2 mm to 50 mm; placing the Ti material in a vacuum melting furnace to be melted;  adding the Nb material to alloy Ti-Nb; casting a resulting alloy molten metal in a water-cooled copper crucible to prepare an ingot. 
Shimizu is directed to forming a titanium alloy by vacuum arc melting the method comprising the steps of: preparing a Ti material and an alloy material, placing the Ti material in a vacuum melting furnace to be melted (col. 5, ln. 60-col. 6, ln. 10); 
adding the alloy material to alloy Ti (col. 6, ln. 4-5); casting a resulting alloy molten metal in a water-cooled copper crucible (1, col. 2, ln. 60) to prepare an ingot (6, col. 3, ln. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Holcomb by preparing a Ti material and a Nb material and placing the Ti material in a vacuum melting furnace to be melted;  adding the Nb material to alloy Ti-Nb; casting a resulting alloy molten metal in a water-cooled copper crucible to prepare an ingot, as taught by Shimizu, because it would permit low cost manufacture of high quality titanium alloy material (col. 1, ln. 10-15). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to “preparing a Ti material having a thickness from 1 mm to 5 mm and an equal side length from 10 mm to 50 mm and a Nb material having a thickness from 0.5 mm to 2 mm and a width from 2 mm to 50 mm” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 9, Shimizu teaches the Ti material is placed in the vacuum melting furnace and melted, and the Nb material is thereafter added multiple times because it teaches meltable electrodes are fed into the furnace in succession (col. 6, ln. 14-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Holcomb by providing the Ti material is placed in the vacuum melting furnace and melted, and the Nb material is thereafter added multiple times, as taught by Shimizu, because it would permit low cost manufacture of high quality titanium alloy material (col. 1, ln. 10-15). 
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Fujioka as applied to claims 3 and 11 above in view of Michaluk (US 6,893,513). 

Michaluk teaches vacuum arc melting tantalum produces a fully dense malleable target. As Holcomb teaches vacuum arc melting to produce an ingot the Examiner takes the position that fully dense sputtering target would be created by the method of Holcomb and Michaluk.  Therefore Michaluk teaches a sputtering target has a relative density is 99.9% or higher (fully dense, col. 4, ln. 45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Holcomb by providing the sputtering target has a relative density of 99.9% or higher, as taught by Michaluk because it would produce a fine grain structure and uniform texture (col. 2, ln. 18). 
Claims 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Suzuki as applied to claims 1 and 14 in view of Michaluk (US 6,893,513). 
Regarding claims 15 and 16, Holcomb teaches forming the sputtering target my vacuum arc melting tantalum or ti-nb alloy but is silent as to the density of the ingot. 
Michaluk teaches vacuum arc melting tantalum produces a fully dense malleable target. As Holcomb teaches vacuum arc melting to produce an ingot the Examiner takes the position that fully dense sputtering target would be created by the method of Holcomb and Michaluk.  Therefore Michaluk teaches a sputtering target has a relative density is 99.9% or higher (fully dense, col. 4, ln. 45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Holcomb by providing the sputtering target has a relative density of 99.9% or higher, as taught by Michaluk because it would produce a fine grain structure and uniform texture (col. 2, ln. 18). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Shimizu as applied to claim 9 in view of Huang (US 5,102,450).

Huang teaches a vacuum skull melting furnace including a water cooled copper crucible because it would provide a method of melting highly reactive refractory metals such as titanium with minimal contamination into ingots or net shapes (col. 1, ln. 5-38). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum melting of Holcomb by providing vacuum skull melting furnace including a water cooled copper crucible, as taught by Huang, because it would provide a method of melting highly reactive refractory metals such as titanium with minimal contamination into ingots or net shapes (col. 1, ln. 5-38).
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Response to Applicant’s arguments under section A.
Regarding claims 1 and 14, Applicant submits that Holcomb does not prefer the concentration of Nb required by claim 1. 
The Examiner finds that Holcomb teaches the Nb concentration required by claim 1 because it recites a sputtering target of TiNb with concentrations that overlaps that required by the claims.  As such a prima facie case for obviousness has been made.  See MPEP 2144.05.
Applicant submits that Holcomb fails to disclose the oxygen concentration of their target because it refers to an ingot not a sputtering target. 
The Examiner does not agree because Holcomb teaches the oxygen content after the ingot is subject to remelting.  After the remelt the ingot is encased in a copper jacket to inhibit further oxidation [0034-0035].  The Examiner takes the position that a sputtering target and ingot possess similar qualities 
Applicant argues that the TiNb alloy of Holcomb is required to have a BCC phase.  
The Examiner finds Holcomb to teach a target composed of a BCC phase at [0020].  The fact that the claimed composition range would have a mixed phase of BCC and HCP would not be fatal to Holcomb’s use as prior art because Holcomb does not appear to require its sputtering target to be 100 % BCC because it describes exemplary Nb/Ti alloys as those having 0.5 to 95% Ti. 
Applicant submits that one of ordinary skill in the art would have been aware that when processing the ingot of Holcomb it would be unable to avoid contamination from the processing atmosphere. 
The Examiner disagrees.  Holcomb encases its ingot in a copper jacket to inhibit oxidation during processing [0034-0035]. 
Applicant submits that the oxygen content of an EB melted ingot of a BCC phases would have failed to make obvious an oxygen content of the sputtering target of the present invention which is formed of a different phase. 
The Examiner disagrees because no phase is claimed. 
Applicant argues that Suzuki teaches an oxygen content of 900 ppm with a variation of 20% which would put it outside of the range of the variation of oxygen required by claim 1. 
The Examiner disagrees because uniformity throughout the sputtering target is a desired feature.  Suzuki provides the motivation for having a uniform oxygen concentration in the target.   As no method claims are submitted for achieving the oxygen variation, Applicant’s argument related to the method of reducing the size of the raw material are not persuasive.  
the effect of suppressing the oxygen content of their sputtering target) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that it would not have been obvious that an effect of inhibiting the growth and oxidation of an epitaxial film in Suzuki can similarly be exhibited in a barrier film of the present invention or in Holcomb.
The Examiner does not agree because no film has been claimed.  Applicant’s arguments directed to features that are not claimed are not persuasive because said features are not part of the claimed invention.
Response to Applicant’s arguments under section B.
Applicant submits that Holcomb does not prefer the concentration of Nb required by claim 1. 
For a reply the Examiner refers Applicant to response above in Section A. 
Applicant submits that Holcomb fails to disclose the oxygen concentration of their target because it refers to an ingot not a sputtering target. 
For a reply the Examiner refers Applicant to response above in Section A. 
Applicant argues that the hardness of a material is strongly dependent on the composition of the material and therefore the teachings of Fujioka related to the hardness of a NB target would not correspond to the hardness of the claimed Ti-Nb alloy target and variation of such hardness. 
The Examiner disagrees because hardness of a material can be tailored by working the material/sputtering target to introduce stress into the material making it more resistant to deformation.  Claim 3 only requires a hardness and its uniformity over the target.  The Examiner takes the position that any skilled artisan would appreciate the fact that hardness of a material can be changed.  Fujioka 
Response to Applicant’s arguments under section C.
Applicant submits that Holcomb does not prefer the concentration of Nb required by claim 1. 
For a reply the Examiner refers Applicant to response above in Section A. 
Applicant submits that Holcomb fails to disclose the oxygen concentration of their target because it refers to an ingot not a sputtering target. 
For a reply the Examiner refers Applicant to response above in Section A. 
Applicant argues that the skilled artisan would not have looked to Arima’s fragile ITO ceramic target for teaching of surface roughness because the TiNb target of the claims is not fragile. 
The Examiner disagrees.  Tamura above teaches a titanium sputter target with a surface roughness of 1.0 microns or less reduces particle generation during sputtering 
Response to Applicant’s arguments under section D.
Applicant argues that Michauluk does not teach any claimed feature of the Ti-Nb sputtering target. 
The Examiner does not agree.  Michauluk teaches a vacuum arc melting processes produces a fully dense ingot.  Therefore as Holcomb forms its sputtering target with vacuum arc melting it would also produce a fully dense ingot rendering the density requirement obvious in light of the prior art. 
Response to Applicant’s arguments under section E.
Applicant submits that Shimizu fails to disclose step b recited on pg. 15 of Applicant arguments. 
The Examiner has review claim 8 for step b, however no step b) has been found.  Limitations in the specification are not read into the claims.  As Applicant arguments are drawn to limitations not contained in the claims a reply cannot be made.  

The Examiner disagrees because the electron beam melting of Shimizu occurs in a vacuum therefore the prior art reference teaches vacuum melting. 
Applicant submits that Shimizu fails to disclose step c) recited on pg. 15 of Applicant arguments. 
The Examiner has review claim 8 for step c, however no step c) has been found.  Limitations in the specification are not read into the claims.  Holcomb in view of Shimizu teaches the limitations of claims 8 and 9.  The Examiner refers Applicant to the rejection of claims 8 and 9 above.  
Applicant submits that the mold of Shimizu differs from the claimed water cooled copper crucible.  
The Examiner disagrees.  Shimizu teaches the claimed water cooled copper crucible.  The Examiner refers Applicant to the rejection of claim 8 for a citation to Shimizu’s teaching. 
Applicant submits that Shimizu does not teach casting a resulting alloy molten metal in a water cooled copper crucible to prepare an ingot.  
The Examiner disagrees and directs Applicant to the rejection above for a citation to this teaching in Shimizu. 
Response to Applicant’s arguments under section F and G. 
Applicant argues that Michauluk does not teach any claimed feature of the Ti-Nb sputtering target. 
The Examiner does not agree.  Michauluk teaches a vacuum arc melting processes produces a fully dense ingot.  Therefore as Holcomb forms its sputtering target with vacuum arc melting it would also produce a fully dense ingot rendering the density requirement obvious in light of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794